Citation Nr: 1330883	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  05-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lower back disability, currently diagnosed as lumbar spondylosis and lumbar strain with history of mechanical low back pain, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 15, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2009, and a transcript of the hearing is associated with his claims folder.  The matters of an increased rating for the service-connected low back disability and entitlement to a TDIU were remanded in December 2011 for further development.  At that time, the issue of service connection for PTSD was referred to the RO.  

Subsequently, in an April 2012 rating decision found on Virtual VA, the RO granted service connection for depression substance abuse, and insomnia, and rated it as 50 percent disabling from April 1, 2011.  In August 2012, the RO changed the nomenclature for such disability to unspecified mood disorder with PTSD and assigned it a 100 percent rating effective from July 15, 2011.  The grant of a 100 percent rating for the psychiatric disorder effective from July 15, 2011 had the effect of changing the issue of entitlement to a TDIU to entitlement to a TDIU prior to July 15, 2011, as a TDIU cannot be assigned when there is a 100 percent schedular rating, as there is from July 15, 2011 for the Veteran's service-connected psychiatric disorder.  See 38 C.F.R. § 4.16 (2012).  

The Board remanded the case to the RO in March 2013 for additional development.  

In July 2013, the RO sought clarification from the Veteran as to whether he wanted Disabled American Veterans to represent him, as there was no power of attorney from Disabled American Veterans of record.  It gave the Veteran the option to appoint a representative or represent himself.  According to the terms of the letter, since the Veteran did not respond within 30 days, he is not represented in this appeal.  

This appeal was processed using the Virtual VA and/or VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is once again required, in order to comply with March 2013 Board remand instructions.  

In December 2011, the Board remanded the case in an attempt to obtain all outstanding relevant Social Security Administration (SSA) records, to include administrative records associated with the Veteran's claim for disability benefits, as well as the medical records relied upon.  The Veteran and his representative had indicated in 2011, prior to the remand, that SSA had granted him benefits due to his back and due to depression.  The rating to be assigned for the Veteran's low back disability is an issue currently before the Board, as is the matter of a TDIU prior to July 15, 2011, with the only other disability which has been service-connected being unspecified mood disorder with PTSD.  

As a consequence of the December 2011 remand, the RO obtained records from SSA which formed the basis for its December 2011 CONTINUATION of SSA disability benefits.  The SSA decision awarding the SSA benefits in the first instance, as well as the records upon which it relied in doing so, were not obtained and this had been an intent of the December 2011 remand.  

A May 27, 2011 award letter from SSA to the Veteran suggests, by its date, and in combination with a list of evidence SSA considered in making its determination, including an April 2011 psychology note, that SSA had made its initial award decision in April or May 2011.  SSA found that disability began in December 2006.  Since the missing records from SSA pertain to both the claim for a higher rating for the Veteran's service-connected low back disability and a TDIU prior to July 15, 2011, remand was ordered in March 2013 to attempt to obtain these relevant records.  VA has a duty to obtain relevant SSA records.  38 C.F.R. § 3.159 (2013).  

Also in April 2013, the RO sought the apparently April or May 2011 SSA award decision, and all medical records relied on in that award decision.  However, SSA RESPONDED BY PROVIDING COPIES OF THE EXACT SAME RECORDS WHICH WERE ALREADY OF RECORD, continuing the award of SSA benefits to the Veteran in December 2011.  This action does not fulfill the Board's remand orders.  Accordingly, another remand for corrective action is required, until such action is correctly performed.  Stegall v. West, 11 Vet. App. 268 (1998).

Since VA is constructively in possession of its own records, see Bell, supra, any additional VA medical records of treatment the Veteran has received for his low back disability since November 7, 2012, the date of the most recent VA medical record currently secured for the record, are to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available relevant VA medical records of treatment the Veteran has received for low back disability since November 7, 2012. 

2.  Contact SSA and request copies of administrative and medical records associated with an apparent April or May 2011 SSA decision which initially granted SSA disability benefits (please stress that it is the records associated with the original grant, not the December 2011 continuation of the award, which are being requested.  That is, please advise SSA NOT to send the records associated with its December 2011 decision continuing the award of SSA benefits, but rather all records associated with the April or May 2011 SSA decision.  

3.  In the interest of avoiding further remand, please carefully review all records received from SSA to ensure that they are records associated with the April or May 2022 SSC decision. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


